DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “idling valve”.  It’s not clear as to what an idling valve is.
Claim 13 recites “idling valve”.  It’s not clear as to what an idling valve is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429).
Regarding claim 1, Farrington teaches a pressurization system “configured to provide pressurized air to an internal environment suitable for occupants” (this is intended use), the system comprising:
a heat exchanger (60, fig 1) upstream of the internal environment (inside cabin 12), and the heat exchanger inherently has a hot side (a heat exchanger exchanges heat between two fluids having different temperature.  The flowline with warmer fluid would be a hot side);
a compressor (68, fig 1) upstream of the heat exchanger;
a first turbine (70, fig 1) on a common shaft (72, fig 1) with the compressor, wherein the first turbine is downstream (in flow path 58) of an engine compressor (26, fig 1); and
a second turbine (66, fig 1) configured to receive air (via 76) from the internal environment, wherein the second turbine is configured to drive the compressor (via shaft 80).
Farmington fails to teach the hot side of the heat exchanger is upstream of the internal environment; the compressor is upstream of the hot side of the heat exchanger.
Montero teaches (fig 1) a hot side of a heat exchanger (4, fig 1) is upstream of an internal environment (6, fig 1) ([0031] “The outlet 42 of the hot side of the main heat exchanger 4 is in fluid communication with the inlet 31 of the distribution and control system 3, the outlet 32 of which is in turn in fluid communication with an inlet of the cabin 6”); a compressor (7, fig 1) is upstream of the hot side of the heat exchanger ([0032] “the outlet 72 of the main compressor 7 being in fluid communication with the inlet 41 of the hot side of the main heat exchanger 4”).
It would have been obvious at the time of filing to modify Farrington as taught by Montero by having a hot side of the heat exchanger in communication with the cabin in order to provide hot air for the passenger in flight at a high altitude.
Regarding claim 9, Farrington in view of Montero teaches a cold side (horizontal direction of inflow to heat exchanger 60 in Farrington fig 1) of the heat exchanger is downstream of the second turbine (See Farrington fig 1.  In combination, the vertical direction of flow from compressor 68 to heat exchanger 60 would be a hot side of the heat exchanger because the hot side is upstream of the cabin in Farrington fig 1.  Therefore the horizontal direction of flow to heat exchanger 60 in Farrington fig 1 would be a cold side.).
Regarding claim 10, Farrington in view of Montero teaches the second turbine is downstream of the hot side of the heat exchanger (See Farrington fig 1.  In combination, the vertical direction of flow from compressor 68 to heat exchanger 60 would be a hot side of the heat exchanger because the hot side is upstream of the cabin in Farrington fig 1.  Therefore, the second turbine is downstream of the hot side of the heat exchanger).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Lui (US 6305156).
Regarding claims 2-3, Farrington in view of Montero teaches all the limitations of claim 1.
Farrington in view of Montero fails to teach a fan air valve (for claim 2) or an idling valve (for claim 3) upstream of the compressor.
Lui teaches a fan air valve (45, fig 2) or an idling valve (noted, examiner interprets the term “idling” as a function, and valve 45 can stay idle) upstream of a compressor (47, fig 2).
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Lui by adding a fan air valve upstream of the compressor in order to control amount of fan air flowing to the compressor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Weber (US 6416841).
Regarding claim 4, Farrington in view of Montero teaches all the limitations of claim 1.
Farrington in view of Montero fails to teach a bleed air valve upstream of the first turbine.
Weber teaches a bleed air valve (56 or 58, fig 2) upstream of a turbine (60, fig 2).
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Weber by adding a bleed air valve upstream of the turbine in order to control amount of bleed air from the turbine engine (Farrington 20) to the turbine (Farrington 70).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Squier (US 20130133348).
Regarding claim 5, Farrington in view of Montero teaches all the limitations of claim 1.
Farrington in view of Montero fails to teach second turbine is on the common shaft and wherein the second turbine is configured to drive the compressor directly via the common shaft.
Squier teaches a second turbine (132, fig 1) is on a common shaft (134, fig 1) and wherein the second turbine is configured to drive a compressor (135, fig 1) directly via the common shaft ([0013] “the power turbine 132 is coupled to a shaft 134 that drives a compressor 135”).
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Squier by having the second turbine and the first turbine driving one single/common  shaft in order to provide a more compact design that doesn’t require large footprint (using single shaft requires less footprint than multiple shafts.)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Cronin (US 4494372).
Regarding claim 6, Farrington in view of Montero teaches all the limitations of claim 1 and the common shaft is a first common shaft.
Farrington in view of Montero fails to teach a generator on a second common shaft with the second turbine.
Cronin teaches a generator (24, fig 1) on a second common shaft (shaft 14 between 24 and 26 shown in fig 1) with a turbine (26, fig 1).
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Cronin to add a generator to the system in order to provide a mechanism to generate power to drive the compressor.
Regarding claim 7, Farrington in view of Montero teaches all the limitations of claim 1.
Farrington in view of Montero fails to teach an electric motor on the common shaft with the compressor.
Cronin teaches an electric motor (col 3 line 28, item 24 of fig 1 is a motor/generator) on a common shaft (shaft 14 between 24 and 20 shown in fig 1) with a compressor (20, fig 1).
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Cronin to add an electric motor on the shaft in connection with the compressor in order to provide a mechanism to generate power to drive the compressor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Cronin (US 4462561).
Regarding claim 8, Farrington in view of Montero teaches all the limitations of claim 1.
Farrington in view of Montero fails to teach a variable geometry nozzle configured to allow air to flow to the second turbine from the internal environment.
Cronin teaches a variable geometry nozzle (flow opening of valve 54, fig 3.  Noted, valve 54 inherently can be open or close, therefore the opening has a variable geometry, ie. larger or smaller opening) configured to allow air to flow to a turbine (22, fig 3) from an internal environment (cabin).
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Cronin to add valve to provide a variable geometry nozzle in order to control amount of air flowing to the turbine.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Maher (US 3740006).
Regarding claim 11, Farrington in view of Montero teaches all the limitations of claim 1.
Farrington in view of Montero fails to teach a cabin outflow valve downstream of the internal environment, wherein outflow air exits the internal environment and, via the cabin outflow valve, flows overboard.
Maher teaches a cabin outflow valve (10, fig 1) downstream of the internal environment (“outflow” inherently means the valve is downstream of cabin.  Also valve 10 is on aircraft body 16), wherein outflow air exits the internal environment and, via the cabin outflow valve, flows overboard.
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Maher by adding an outflow valve in order to provide a cabin air discharge system to control cabin pressure.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Lui (US 6305156), and further in view of Weber (US 6416841).
Regarding claim 12, Farrington teaches a pressurization system “configured to provide pressurized air to an internal environment suitable for occupants” (this is intended use), the system comprising:
a heat exchanger (60, fig 1) upstream of the internal environment (inside cabin 12), and the heat exchanger inherently has a hot side (a heat exchanger exchanges heat between two fluids having different temperature.  The flowline with warmer fluid would be a hot side);
a boost compressor (68, fig 1) upstream of the heat exchanger;
a first turbine (70, fig 1) on a common shaft (72, fig 1) with the compressor, wherein the first turbine is downstream (in flow path 58) of an engine compressor (26, fig 1);
a second turbine (66, fig 1) configured to receive air (via 76) from the internal environment, wherein the second turbine is configured to drive the boost compressor (via shaft 80).
Farmington fails to teach the hot side of the heat exchanger is upstream of the internal environment; the boost compressor is upstream of the hot side of the heat exchanger; a fan air valve upstream of the boost compressor, wherein the fan air valve is configured to deliver fan air from a fan of an engine to the boost compressor; a bleed air valve upstream of the first turbine, wherein the bleed air valve is configured to deliver engine air from the engine compressor to the first turbine.
Montero teaches (fig 1) a hot side of a heat exchanger (4, fig 1) is upstream of an internal environment (6, fig 1) ([0031] “The outlet 42 of the hot side of the main heat exchanger 4 is in fluid communication with the inlet 31 of the distribution and control system 3, the outlet 32 of which is in turn in fluid communication with an inlet of the cabin 6”); a compressor (7, fig 1) is upstream of the hot side of the heat exchanger ([0032] “the outlet 72 of the main compressor 7 being in fluid communication with the inlet 41 of the hot side of the main heat exchanger 4”).
It would have been obvious at the time of filing to modify Farrington as taught by Montero by having a hot side of the heat exchanger in communication with the cabin in order to provide hot air for the passenger in flight at a high altitude.
Lui teaches a fan air valve (45, fig 2) upstream of a compressor (47, fig 2); wherein the fan air valve is configured to deliver fan air from a fan  (44, fig 2) of an engine (41, fig 2) to the boost compressor.
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Lui by adding a fan air valve upstream of the compressor in order to control amount of fan air flowing to the compressor.
Weber teaches a bleed air valve (56, fig 2) upstream of a turbine (60, fig 2), wherein the bleed air valve is configured to deliver engine air from the engine compressor to the turbine (col 3 lines 16-18, “by the conduit lines 52 and 54, respectively, either or both of the compressors 42 and 48 are connected to the EPCU 32 to provide bleed air for the operation of the EPCU 32”.  Fig 2 shows that flow from either 52 or 54 is directed to turbine 60 of EPCU.).
It would have been obvious at the time of filing to modify Farrington in view of Montero, Liu as taught by Weber by adding a bleed air valve upstream of the turbine in order to control amount of bleed air from the turbine engine (Farrington 20) to the turbine (Farrington 70).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Lui (US 6305156), and further in view of Weber (US 6416841), and further in view of Williams (US 5899085).
Regarding claim 14, Farrington in view of Montero, Liu, Weber teaches all the limitations of claim 12, and ram air is delivered to the booster compressor (Farrington col 4 line 55, “compressor 68 receives ram air 22”).
Farrington in view of Montero, Liu, Weber fails to teach a ram air valve upstream of the boost compressor.
Williams teaches a ram air valve (57, fig 1) upstream of a compressor (54, fig 1). 
It would have been obvious at the time of filing to modify Farrington in view of Montero, Liu, Weber as taught by Williams to add a ram air valve in order to control amount of ram air to the boost compressor.
As modified, the combination teaches the ram air valve is configured to deliver outside air to the boost compressor.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429).
Regarding claim 16, Farrington teaches a pressurization system “configured to provide pressurized air to an internal environment suitable for occupants” (this is intended use), the system comprising:
a heat exchanger (60, fig 1) upstream of the internal environment (inside cabin 12), and the heat exchanger inherently has a hot side (a heat exchanger exchanges heat between two fluids having different temperature.  The flowline with warmer fluid would be a hot side);
a compressor (68, fig 1) upstream of the heat exchanger;
a first turbine (70, fig 1) on a common shaft (72, fig 1) with the compressor, wherein the first turbine is downstream (in flow path 58) of an engine compressor (26, fig 1); and
a second turbine (66, fig 1) configured to receive air (via 76) from the internal environment, wherein the second turbine is configured to drive the compressor (via shaft 80).
Farmington fails to teach the hot side of the heat exchanger is upstream of the internal environment; the compressor is upstream of the hot side of the heat exchanger.
Montero teaches (fig 1) a hot side of a heat exchanger (4, fig 1) is upstream of an internal environment (6, fig 1) ([0031] “The outlet 42 of the hot side of the main heat exchanger 4 is in fluid communication with the inlet 31 of the distribution and control system 3, the outlet 32 of which is in turn in fluid communication with an inlet of the cabin 6”); a compressor (7, fig 1) is upstream of the hot side of the heat exchanger ([0032] “the outlet 72 of the main compressor 7 being in fluid communication with the inlet 41 of the hot side of the main heat exchanger 4”).
It would have been obvious at the time of filing to modify Farrington as taught by Montero by having a hot side of the heat exchanger in communication with the cabin in order to provide hot air for the passenger in flight at a high altitude.
As modified, Farrington in view of Montero teaches a cold side (horizontal direction of inflow to heat exchanger 60 in Farrington fig 1) of the heat exchanger is downstream of the second turbine (See Farrington fig 1.  In combination, the vertical direction of flow from compressor 68 to heat exchanger 60 would be a hot side of the heat exchanger because the hot side is upstream of the cabin in Farrington fig 1.  Therefore the horizontal direction of flow to heat exchanger 60 in Farrington fig 1 would be a cold side.); the second turbine is downstream of the hot side of the heat exchanger (See Farrington fig 1.  In combination, the vertical direction of flow from compressor 68 to heat exchanger 60 would be a hot side of the heat exchanger because the hot side is upstream of the cabin in Farrington fig 1.  Therefore, the second turbine is downstream of the hot side of the heat exchanger).
Regarding claim 19, Farrington in view of Montero teaches the first turbine and the compressor are “configured to receive engine air from an auxiliary power unit” (This is intended function.  The APU isn’t positive recited.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Cronin (US 4462561).
Regarding claim 17, Farrington in view of Montero teaches all the limitations of claim 16.
Farrington in view of Montero fails to teach a variable geometry nozzle configured to allow air to flow to the second turbine from the internal environment.
Cronin teaches a variable geometry nozzle (flow opening of valve 54, fig 3.  Noted, valve 54 inherently can be open or close, therefore the opening has a variable geometry, ie. larger or smaller opening) configured to allow air to flow to a turbine (22, fig 3) from an internal environment (cabin).
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Cronin to add valve to provide a variable geometry nozzle in order to control amount of air flowing to the turbine.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 5967461) in view of Montero (US 20170190429), further in view of Maher (US 3740006).
Regarding claim 18, Farrington in view of Montero teaches all the limitations of claim 16.
Farrington in view of Montero fails to teach a cabin outflow valve downstream of the internal environment, wherein outflow air exits the internal environment and, via the cabin outflow valve, flows overboard.
Maher teaches a cabin outflow valve (10, fig 1) downstream of the internal environment (“outflow” inherently means the valve is downstream of cabin.  Also valve 10 is on aircraft body 16), wherein outflow air exits the internal environment and, via the cabin outflow valve, flows overboard.
It would have been obvious at the time of filing to modify Farrington in view of Montero as taught by Maher by adding an outflow valve in order to provide a cabin air discharge system to control cabin pressure.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762